223 S.E.2d 530 (1976)
29 N.C. App. 163
STATE of North Carolina
v.
Edward Steve TURNER.
No. 7529SC956.
Court of Appeals of North Carolina.
April 7, 1976.
*531 Atty. Gen. Rufus L. Edmisten by Special Deputy Atty. Gen. William W. Melvin and Asst. Atty. Gen. William B. Ray, Raleigh, for the State.
Robert W. Wolf, Forest City, for defendant-appellant.
MORRIS, Judge.
Defendant's assignments of error are to the trial court's failure to grant his motions for nonsuit on all charges. Specifically, defendant maintains that with respect to the charges of driving under the influence and while his license was revoked the State failed to bring forward evidence showing that defendant was driving the car. Defendant further argues that with respect to the charge of involuntary manslaughter, the State failed to present sufficient evidence that defendant's culpable negligence, if any, was a proximate cause of Blanton's death. We disagree.
Under G.S. 20-4.01(25), an operator of a motor vehicle is any ". . . person in actual physical control of a vehicle which is in motion or which has the engine running." *532 The evidence was plenary that defendant was seated behind the steering wheel of a car which had the motor running. The evidence brings defendant within the purview of the statute as to operation of the vehicle, and the evidence is plenary to support a conviction of driving under the influence. It was stipulated that defendant's license had been revoked and that defendant had had notice of the revocation.
The evidence, moreover, was sufficient to go to the jury on the involuntary manslaughter issue in view of all the direct and circumstantial evidence presented.
No error.
HEDRICK and ARNOLD, JJ., concur.